     Case 2:19-mj-30389-DUTY ECF No. 4 filed 07/23/19       PageID.10     Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

United States of America,

         Plaintiff,
                                                      Criminal No. 19-mj-30389
v.

Wisam Gharib HAMANA,

         Defendant.


            MOTION AND ORDER TO UNSEAL THE COMPLAINT
                      AND ARREST WARRANT


      The United States of America requests the court to unseal the complaint,

warrant of arrest, and all attendant papers for the following reasons:

     1. That the defendant has been arrested on the complaint by law enforcement

        officers.

     2. That the United States is no longer apprehensive that the defendant may flee

        prior to appearance on the complaint.

                                                Respectfully submitted,

                                                MATTHEW SCHNEIDER
                                                United States Attorney

                                                s/Kenneth R. Chadwell
                                                Assistant United States Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                E-mail
                                                (313) 226-9698
                                                P-39121
  Case 2:19-mj-30389-DUTY ECF No. 4 filed 07/23/19   PageID.11     Page 2 of 2




IT IS SO ORDERED.

                                  sDavid R. Grand
                                  David R. Grand
                                  United States Magistrate Judge

Entered:7/23/19
